Exhibit 10.3

 

* * – CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

2009 STRATEGIC BRANDS DISTRIBUTION AGREEMENT

 

This Agreement dated and effective as of January 1, 2009 is made by and between
Pfizer Inc, 235 East 42nd Street, New York, NY 10017 (hereinafter, “PFIZER”) and
MWI Veterinary Supply, 651 South Stratford Drive, Suite 100, Meridian, Idaho
83642 (hereinafter, “MWI”).

 

Definitions:

“Products”: Rimadyl, Clavamox, and Simplicef

 

1.             PFIZER hereby appoints MWI, and MWI hereby accepts appointment,
as a contract distributor for PFIZER’s Products, to purchase from PFIZER and to
resell for MWI’s own account as a distributor, subject to the following terms
and conditions.

 

2.             MWI recognizes and agrees to the following:

(a)           PFIZER has elected to work with a select group of distributors
that are committed to maximizing the sale of the Products and to working closely
with PFIZER to identify market opportunities for both companies. The intent of
this Agreement is to attain that goal;

(b)           PFIZER intends to utilize this group of distributors to sell the
Products to veterinarians who have and maintain a veterinary/dient/patient
relationship and who prescribe products for dogs or cats within that
relationship, and that PFIZER has, and may in the future, run promotions and
other activities that would be seriously prejudiced if MWI resells the Products
to non-veterinarians, other distributors, intemet pharmacies, human pharmacies
or non-employee agents or through brokers.

 

3.             Accordingly, MWI shall:

(a)           use its reasonable best efforts to sell the Products by focusing
its efforts at reselling to veterinarians only. During the term of this
Agreement MWI will not sell any other product or formulation containing
carprofen, amoxicillin/clavulanic acid, or cefpodoxime proxetil other than those
Products purchased by MWI from PFIZER including but not limited to any capsule,
tablet, chewable tablet, drops or injectible carprofen, amoxicillin/clavulanic
acid, or cefpodoxime proxetil product. In the event that this Agreement is
terminated for any reason by MWI prior to December 31, 2010, MWI agrees not to
sell any other product or formulation containing carprofen,
amoxicillin/clavulanic acid, or cefpodoxime proxetil until after December 31,
2010. In the event that this Agreement is terminated for any reason by PFIZER
prior to December 31, 2010, MWI may sell any other product or formulation
containing carprofen, amoxicillin/clavulanic acid, or cefpodoxime proxetil after
such termination. Notwithstanding the foregoing, nothing in this Agreement
forecloses MWI from selling any cefpodoxime proxetil product that

 

--------------------------------------------------------------------------------


 

MWI was selling on the effective date of this Agreement;

(b)           maintain a full-time outside and inside sales force that will
personally and actively solicit sales of the Products and to pay such sales
representatives reasonable commission;

(c)           store and handle its inventory of Products under conditions that
will ensure that the Product retains its potency, purity, quality, and identity;

(d)           cooperate fully with PFIZER by actively participating in such
strategy sessions as PFIZER reasonably may require, for the purpose of
developing programs to increase use of the Products; and to cooperate fully with
PFIZER in implementing all promotions and sales campaigns for the Products;

(e)           allow PFIZER’s representatives to attend and actively participate
in meetings of MWI’s sales representatives;

(f)            MWI agrees that credit limits established by PFIZER shall be
subject to change by PFIZER in its sole discretion and that no shipments will be
made to MWI in excess of the established credit limits. MWI will make payment to
PFIZER for all Products shipped /**/;

(g)           take no action, whether or not identified above, that would harm
the goodwill of the Products;

(h)           MWI shall immediately notify PFIZER in the event MWI obtains
information indicating that the Products may have to be recalled either by
virtue of applicable law or regulation or good business judgment. PFIZER shall
control all efforts necessary to conduct any such recall. MWI shall cooperate
with PFIZER and MWI agrees to maintain adequate records to conduct such recall,
including the name, address and Product purchases of all purchasers of PFIZER
Products;

(i)            MWI shall not, under any circumstances, be liable for special,
collateral, incidental or consequential damages, and PFIZER’s sole remedy for
any such damages shall be in accordance with Paragraph 7(e).

 

4.             PFIZER shall:

(a)           sell the Products to MWI at the prices in effect in the then
current published PFIZER Animal Health Ethical Distribution Price Memo
(hereinafter, “Price List). PFIZER also shall permit MWI to participate in the
distributor incentive programs offered by PFIZER, in accordance with the terms
of such programs. PFIZER shall have the unrestricted right to revise the prices,
terms and conditions of the Price List, and to add or delete Products or package
sizes, without advance notice to MWI, and the revisions shall be effective on
all orders submitted after the effective date of the price revisions. In all
cases of orders received for other than immediate shipment, the price for the
Products shall be that in effect at the time of shipment;

(b)           retain sole responsibility for the advertising and promotion of
the Products and collaborate with MWI in the development of activities
appropriate for ethical distribution regarding the Products;

(c)           compensate MWI in accordance with Exhibits A and B attached
hereto. PFIZER shall have the right to audit MWI sales data to confirm
appropriate payment in accordance with Exhibits A

 

2

--------------------------------------------------------------------------------


 

and B;

(d)           allow MWI credit on prepaid returns in accordance with PFIZER’s
Outdated Products Policy which is in effect at the time;

(e)           If MWI has more than one location then MWI must combine purchases
of all locations to determine attainment level for incentives. In the event that
MWI acquires or combines with another PFIZER agreement holder, the purchase
objectives will be adjusted accordingly for the purpose of determining
incentives earned;

(f)            Direct purchase from PFIZER will be used to determine the level
of purchases achieved. Any discrepancies must be documented by the Marketing
Agreement holder using copies of PFIZER invoices.

 

5.             Nothing in this Agreement shall be deemed to limit PFIZER’s
ability to sell Products to any other party.

 

6.             All purchases by MWI pursuant to this Agreement shall be in
accordance with the terms of PFIZER’s Pricing and Shipping Policies, as may be
amended by PFIZER from time to time. Unless the parties agree otherwise,
shipments shall be made to either MWI’s central warehouse point or to branch
offices at MWI’s direction.

 

7.             The following standard conditions shall apply to all sales under
this Agreement:

(a)           MWI shall cooperate fully with PFIZER in participating fully in
the Animal Health Institute Electronic Data Interchange (hereinafter, “AHI EDI”)
for the reporting of sales and inventory data on a daily basis. The data to be
reported shall be as described in the AHI EDI Transaction sets.

(b)           all orders are subject to acceptance by PFIZER. Title to the goods
shall pass to MWI once they have been properly delivered to the address
designated by MWI.

(c)           any tax or other charge upon the sale and/or shipment of the goods
now or hereafter imposed by federal, state or municipal authorities shall be
paid by MWI. In the event that the price of any article includes transportation
charges, any increase or decrease in transportation charges shall be for MWI’s
account;

(d)           EXCEPT AS SET FORTH IN THIS AGREEMENT, OR IN THE LABELING OF THE
PRODUCTS SOLD HEREUNDER, PFIZER MAKES NO EXPRESS OR IMPLIED WARRANTIES WITH
RESPECT TO THE PRODUCTS;

(e)           PFIZER shall defend and indemnify MWI from all claims resulting
from any breach by PFIZER of the warranties set forth in this paragraph 7 and
specifically any claim that the Products, as sold by PFIZER, were defective. In
the event PFIZER is found by any court of competent jurisdiction to be liable
for any claim based in products liability, then PFIZER shall reimburse MWI’s

reasonable legal fees incurred in the course of cooperating with PFIZER’s
defense. To be covered by this defense and indemnity, MWI must: promptly notify
PFIZER of any such claim; allow

 

3

--------------------------------------------------------------------------------


 

PFIZER to fully control the defense and/or resolution of the claim; and
cooperate fully with PFIZER in the matter. This defense, indemnity and payment
for legal fees shall not apply to claims alleging: MWI alteration, negligent
handling or improper storage of the Products; sale of outdated Products; sale or
recommendation of the Products for uses or in a manner not set forth in the
labeling supplied by PFIZER; or sale of the Products after receipt of notice
from PFIZER that such sales should be halted;

(f)            in no event shall PFIZER be liable to MWI for special,
collateral, incidental, or consequential damages in connection with or arising
out of the purchase, resale, or use of the Products. Except as provided under
subparagraph 7(e), above, total damages recoverable against PFIZER by MWI shall
be exclusively limited to the purchase price of the Products with respect to
which damages are claimed;

(g)           failure of PFIZER to make or of MWI to take, when due, any
delivery (or portion thereof) pursuant to an order hereunder, if occasioned by
any circumstance or condition beyond the control of the party so failing, shall
not subject the failing party to any liability to the other and, at the option
of either party, that order or portion thereof not delivered may be canceled;

(h)           acceptance of MWI’s order by PFIZER is expressly made conditional
upon MWI’s acceptance of the conditions of sale as set forth herein, and the
prices, terms and conditions of the Price List then in effect, notwithstanding
acknowledgment or receipt of MWI’s purchase order containing additional or
different provisions, or conflicting oral representations by any agent of
PFIZER;

(i)            in no event shall MWI be liable to PFIZER for special,
collateral, incidental, or consequential damages in connection with or arising
out of the purchase, resale, or use of the Products.

 

8.             MWI shall not delegate its duty of performance or assign its
obligations under this Agreement without the prior written consent of PFIZER.

 

9.             This Agreement shall not be binding upon PFIZER until it is
approved by PFIZER at its New York, New York headquarters.

 

10.           This Agreement shall be effective as of the date first written
above and shall continue in force until December 31, 2010 (hereinafter,
“Contract Term”). For the purpose of calculating the year end rebates set forth
in Exhibit A and the Custom Marketing Program funds set forth in Exhibit B, the
Contract Term will be divided into two one-year terms as follows: January 1,
2009 to December 31, 2009 (hereinafter, “Contract Year 2009”) and January 1,
2010 to December 31, 2010 (hereinafter, “Contract Year 2010”). PFIZER may
terminate this agreement prior to the expiration date with or without cause,
upon thirty (30) days written notice to MWI. Either party may terminate this
Agreement immediately upon written notice, in the event of a material breach by
the other party. Upon any termination of this Agreement for any reason prior to
the expiration date PFIZER shall have the right to buy back from MWI all
inventory of the Products owned by MWI at the time of termination at a price
equal to MW’s purchase price from PFIZER of such inventory.

 

4

--------------------------------------------------------------------------------


 

11.           MWI and PFIZER agree that, under the specific circumstances
delineated herein, PFIZER, at PFIZER’s sole discretion may recoup the sums
outstanding to it from MWI against those sums which may become due from PFIZER
to MW, in that the obligations arise from mutual transactions.

 

A.            The specific circumstances which will enable PFIZER to initiate
recoupment are:

i.              MWI becomes insolvent which shall be defined as:

(a)   the sum of MWI’s debts is greater than all of MW’s property (“Balance
Sheet Test”); or

(b)   MWI is generally not paying its debts as they come due; or

(c)   MWI has failed to act in good faith for a period in excess of six
(6) months to resolve any outstanding invoice or purchase order issues or
reconciliations.

ii.             MWI commences a liquidation of its operations by means of a sale
of its assets in their entirety or piecemeal.

iii.            MWI ceases its business operations whether or not such cessation
is voluntary or involuntary.

iv.            MWI files a proceeding pursuant to the U.S. Bankruptcy Code or
any state court proceeding, including an Assignment for the Benefit of
Creditors.

 

12.           MWI and PFIZER acknowledge that in the performance of their duties
hereunder MWI and PFIZER may obtain access to “Confidential Information” (as
defined below) of each other. MWI and PFIZER agree that during the term of this
Agreement and for a period of three (3) years after the termination of this
Agreement, unless specifically permitted in writing by the other party, to
(a) retain in confidence and not disclose to any third party and (b) use only
for the purpose of carrying out their duties hereunder, any such Confidential
Information. As used herein the term “Confidential Information” means any
information, or data, whether of a business or scientific nature and whether in
written, oral or tangible form, relating to PFIZER’s and MW’s business or
potential business or its research and development activities, not generally
available to or known to the public, and not otherwise known to the receiving
party, that is disclosed to or learned by the other party pursuant hereto. Upon
completion of the work provided for hereunder or other termination of this
Agreement each party will return to the other party any documents, or copies
thereof, or any product samples, containing or constituting Confidential
Information disclosed to or generated by either party in connection with this
Agreement.

 

13.           This Agreement shall be governed by the laws of the State of New
York applicable to contracts to be fully performed therein.

 

5

--------------------------------------------------------------------------------


 

14.           This Agreement and documents referred to herein embody the entire
understanding between the parties hereto, will supersede prior agreements
relating to the Products, and may be modified only in writing and signed by the
parties to be bound. No activities conducted pursuant to this Agreement or
related thereto, including but not limited to the future planning activities of
the parties, shall be deemed to give rise to any obligations on the part of
either party other than as expressly provided for herein.

 

IN WITNESS WHEREOF, intending to be legally bound, the parties have executed
this Agreement.

 

MWI Veterinary Supply

 

Pfizer Inc.

 

 

 

BY:

/s/ Jim Cleary

 

BY:

/s/ Clinton Lewis

 

 

 

Clinton Lewis

Print Name:

Jim Cleary

 

 

President, U.S. Operations

 

 

 

Pfizer Animal Health

Title:

President

 

 

 

 

 

Date:

Jan. 26, 2009

 

Date:

2/5/09

 

6

--------------------------------------------------------------------------------